Citation Nr: 1742482	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  94-25 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).

(The issues of service connection for a variously diagnosed psychiatric disability, a rating in excess of 30 percent for cephalgia, a total disability rating based on unemployability due to service-connected disabilities (TDIU), and temporary total rating pursuant to 38 C.F.R. § 4.29 are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1991 to September 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in March 2015, when it was remanded by a Veterans Law Judge (VLJ), who is no longer with the Board, for additional development; it is now assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In March 2015, the Board remanded this matter to schedule a videoconference Board hearing, as requested on the Veteran's December 2014 substantive appeal.  The matter was returned to the Board prior to such hearing being scheduled, possibly due to confusion over the Veteran's representative for this issue (and, consequently, the authority of his representative on other issues to speak on the Veteran's behalf on the matter of the TBI claim.)

In November 2014 correspondence, the Veteran's attorney, who represents him on other matters (addressed in a separate decision) expressly withdrew from representation on the matter pertaining to TBI.  That month, VA received a power of attorney in favor of Disabled American Veterans (DAV).  Subsequent power of attorney forms submitted by the Veteran (following the Board's last review of the matter) confirm that the attorney's representation is limited to other, specified matters (and does not encompass the TBI claim).  (See, e.g., August 2015 VA Form 21-22a.)  As such, they do not abrogate the November 2014 appointment of DAV as the Veteran's representative on the issue of TBI.  This is consistent with prior action by the Board in March 2015 (a separate decision on this matter) and the Veteran's attorney, who does not address this matter in his presentations.  
The Board acknowledges that the Veteran's attorney has waived, on the Veteran's behalf, hearings on issues within the scope of his representation.  Such action cannot apply to matters outside the scope of his representation.  As there is no indication in the record that the Veteran (or DAV) has withdrawn the hearing request in the matter of service connection for TBI, remand to schedule such hearing is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following:

The AOJ should schedule the Veteran for a videoconference hearing before the Board.  The case should thereafter be processed in accordance with established appellate practices. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

